Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This communication is in response to RCE filed on 08/23/2022. Amendment field on 08/23/2022 has been acknowledged. Claims 1 and 7 have been amended. Claim 6 has been canceled. Claims 1, 8 and 11 are independent claims. 

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114,
including the fee set forth in 37 CFR 1.17(e), was filed in this
application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn
pursuant to 37 CFR 1.114. Applicant's submission filed on
08/23/2022 has been entered.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Arguments
5. 	Applicant’s arguments filed in the amendments on 06/16/2022 have been fully considered but are moot in view of new grounds of rejection. 	

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7. 	Claim 8-9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (International Patent No. WO 2016/115088 A1). 

8. 	Regarding Claim 8, Bauer discloses, a device comprising: 
a housing body (Bauer, [0004], The electronic device can also include an outer housing); 
an electronic tag detachably connected to the housing body and comprising an electrical code(Bauer, [0060], an electronic tag that is not permanently attached and could be installed and removed with little effort); 
and a Circuit chip in the housing body and communicatively linked to the electronic tag, the circuit chip to: read the electrical code of the electronic tag (Bauer, [0059], The electronic tags are then read by electronic readers); 
and authenticate the housing body as being an original equipment manufacturer component when the electrical code is accepted by the circuit chip (Bauer, [0103], target 525 has an RFA device installed inside the housing 527 of target 525. When target 525 was manufactured, the RFA device had its switch set to disable or substantially compromise the utility of the target. The utility can be, for example, the ability to power-on the target, or to fully use the features or benefits of the target device. ).

9. 	Regarding Claim 9, Bauer discloses, the device of claim 8, wherein the electronic tag and the circuit chip are wirelessly connected to each other (Bauer, [0107], The identifier 621 is wirelessly communicated back to the RF reader through antenna 604.).

Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. 	Claim 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LeyKamm (US Patent Publication No. 20110115843 A1), Minyu (International Publication No. CN 101246538 A) and Villar (International Publication No. EP 3370386 B1) in view of Hutter(US Patent Publication No. US 20200324930 A1).

12. 	Regarding Claim 1, Leykamm discloses, an assembly comprising: 
a device (Leykamm, Claim 1, labeling device, Abstract, a print device); 
Leykamm does not explicitly disclose the following limitations that Minyu teaches:
a label attached to the device and comprising an electrical signature (Minyu, Claim 10, RFID tag in the wherein said multinuclear label comprises n digital signature); 
and a processing circuit coupled to the device to: compare the electrical signature of the label to a pre-programmed validation key of the processing circuit (Minyu, Pg. 18, a digital signature consumes 320 bits. But its security strength can be compared with the security of 1024‐bit RSA digital signature scheme.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a label of the device and processing the circuit when comparing the signature of the label and validation key to enhance security.
Leykamm and Minyu does not explicitly disclose the following limitations that Villar teaches:
authenticate a validity of the device when the electrical signature and the pre-programmed validation key are harmonized (Villar, Claim 1, for each critical and additional component (102,104), checking validity of each present physical and digital signature with the corresponding expected physical and digital signature and authenticating the apparatus (110) if physical and digital signatures for each critical and additional component (102,104) are valid. [0039], FIG. 4 outlines several digital and physical signatures that can be effective in either authenticating the apparatus itself or just a certain single component. In any case, every component of the apparatus that undergoes the authentication must have one or more signatures which may be either physical 408 or digital 404 or both); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise the signature of the label and to combine with the programmed key to enhance security.
Leyamm and Minyu does not explicitly disclose the following limitations that Villar teaches:
and enable operation of the device upon authentication (Villar, [0025], the apparatus 110 is commanded to perform a function involving the first component 102. To enable this function, a M2M authentication is required).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the authenticity of the device once the operation is enabled to enhance security features.
	Leyamm, Minyu and Villar does not explicitly disclose the following limitations that Hutter teaches:
a packaging container to hold the device (Hutter, [0042], an entire apparatus for labelling primary packagings 14 and for packaging containers);
	wherein the label is to be initially attached to the packaging container, to be removed from the packaging container, and to be subsequently attached to the device (Hutter, [0023], In a further advantageous embodiment, it would also be conceivable that the removal tool removes the packagings from the magazine and transfers them to a packaging transport device by which the packagings are transported to the machine. It would also be possible that several labels are attached to a packaging). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the packaging container where the label is attached and removed from the device to enhance security features. 

13. 	Regarding Claim 2, Leykamm, Minyu, Villar and Hutter disclose, the assembly of claim 1, 
Leykamm does not explicitly disclose the following limitations that Minyu teaches:
wherein the device comprises a contact region upon which the label is attached, the contact region comprising electrical traces connected to the processing circuit to electrically connect the label to the processing circuit (Minyu, Pg. 8, of the RFID tag 100 in which the RFID integrated circuit 201 and the data processing integrated circuit 203 are combined into a single integrated circuit 301 and the RFID antenna 302 is connected to the single integrated circuit 301.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the electrical traces of the processing circuit that are connected to the label to enhance security features.

14. 	Regarding Claim 3, Leykamm, Minyu, Villar and Hutter disclose, the assembly of claim 1, wherein the device is to directly or indirectly provide electrical power to the label (Leykamm, [0006], printing systems, such as in particular digital printing systems, are frequently integrated directly in the labelling unit or in the machine.).

15. 	Regarding Claim 4, Leykamm, Minyu, Villar and Hutter disclose, the assembly of claim 1, comprising an attaching element applied to any of: the label to attach to the device (Leykamm, [0023], label material is supplied to a labelling device and the label material is attached to the containers); and 
the device to attach to the label (Leykamm, [0035], The buffering device 12 has a labelling device 8 attached to it.)


17. 	Regarding Claim 7, Leykamm, Minyu, Villar and Hutter disclose, the assembly of claim 6, wherein removal of the label from the container renders the container any of visually and physically altered (Leykamm, [0023], The present invention further relates to a method of attaching labels to containers, in which the label material is removed from a storage unit in which a store of label material is present, or this storage unit dispenses the label material respectively, this label material is supplied to a labelling device and the label material is attached to the containers).

18. 	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over LeyKamm (US Patent Publication No. 20110115843 A1), Minyu (International Publication No. CN 101246538 A) and Villar (International Publication No. EP 3370386 B1) in view of Hutter(US Patent Publication No. US 20200324930 A1) in further view of Porte (US Patent Publication No. 20170297790 A1).

12. 	Regarding Claim 5, Leykamm, Minyu, Villar and Hutter disclose, the assembly of claim 1, 
Leykamm, Minyu, Villar and Hutter does not explicitly disclose the following limitations that Porte teaches:
wherein any of the label and device comprises an indicator to display an authentication status of the device (Porte, [0005], one can easily verify the authenticity of the product and rest assured that the bottle has not been previously opened. It is enough to have a NFC (Near Field Communication) reader, integrated for example in a smartphone or in any other NFC equipment, and scan the chip integrated in the label.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display the status of the device when authenticated to enhance security. 

19. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (International Publication No. WO 2016/115088 A1) in view of Atherton (International Publication No. CN 103875006 B).

20. 	Regarding Claim 10, Bauer discloses, the device of claim 8, 
Bauer does not explicitly disclose the following limitations that Atherton teaches:
comprising electrical traces connecting the electronic tag to the circuit chip (Atherton, Pg. 8, the RFID tag 100 in which the RFID integrated circuit 201 and the data processing integrated circuit 203 are combined into a single integrated circuit 301 and the RFID antenna 302 is connected to the single integrated circuit 301).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include circuit chips within the electronic tags to enhance security features.

21. 	Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter(US Patent Publication No. US 20200324930 A1) in view of Porte (US Patent Publication No. 20170297790 A1).

22. 	Regarding Claim 11, Hutter discloses, an apparatus comprising: a packaging container (Hutter, [0032], FIG. 2 shows a representation of an entire apparatus for labelling primary packagings and for packaging containers;); 
	Hutter does not explicitly disclose the following limitations that Porte teaches:
and any of a label and an electronic tag detachably connected to the packaging container and comprising an electrical code set for electrical authentication upon removal of any of the label and the electronic tag from the packaging container and being affixed to a device associated with the packaging container, wherein the electrical authentication is to validate the packaging container and the device as original equipment manufacturer components (Porte, [0005], The RFID label comprises an electronic chip storing information about the product (that is, the bottle and its contents) or a simple identifier allowing this information to be retrieved by connecting to a distant server, as well as data enabling a verification of the authenticity of this product information, and an antenna, the whole of this being arranged on a thin support. Thanks to this label, one can easily verify the authenticity of the product and rest assured that the bottle has not been previously opened. It is enough to have a NFC (Near Field Communication) reader, integrated for example in a smartphone or in any other NFC equipment, and scan the chip integrated in the label. If the label is intact, the chip confirms that the product has not been counterfeited and that the stopper has not been removed.  [0010], of one of the parts relative to the other one when a traction force is applied to this part in order to remove the sealing device. The RFID label is attached to the stopper par).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include removal of any label in the electronic tag from the packaging container and to authenticate it to enhance security features.

	Regarding Claim 12, Hutter and Porte discloses, the apparatus of claim 11, 
Hutter does not explicitly disclose the following limitations that Porte teaches:
wherein any of the label and the packaging container is any of structurally and visually altered upon removal of any of the label and electronic tag from the packaging container (Porte, [0010], of one of the parts relative to the other one when a traction force is applied to this part in order to remove the sealing device. The RFID label is attached to the stopper par.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the removed labels from the containers that have labels to enhance security. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US Patent Publication No. US 20200324930 A1) and Porte (US Patent Publication No. 20170297790 A1) in view of Leykamm (US Patent Publication No. 20110115843 A1).



33. 	Regarding Claim 15, Hutter and Porte disclose, the apparatus of claim ll,
	Hutter and Porte does not explicitly disclose the following limitations that Leykamm teaches: 
wherein the device comprises a print cartridge (Leykamm, [0017], the printing device to have an ink-jet printing element.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the ink cartridge of the device to enhance security features. 

24. 	Claim 13-14, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US Patent Publication No. US 20200324930 A1) and Porte (US Patent Publication No. 20170297790 A1) in view of Bauer (International Publication No. WO 2016/115088 A1).

25. 	Regarding Claim 13, Hutter and Prote disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
wherein the packaging container comprises a visual indicator in an area where any of the label and the electronic tag is removed to indicate an operational status of the packaging container (Bauer, [0073], the tamper resistant adhesive 204 may be electrically conductive such that an attempt to remove the tagging device 112 and/or packaging material 202 changes the electrical properties of the adhesive 204 in a manner that is detectable by the tagging device 112 or the reader in communication with the tagging device 112.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an indicator that is contained in an area of the label wherein the tag is removed and indicated of the container.

26. 	Regarding Claim 14, Hutter and Porte disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
wherein the label and the device are electrically connected to one another upon affixing the label to the device (Bauer, [0068], While directly affixing or otherwise physically attaching the tagging device 112 to the item 111 may provide an improved degree of security, the tagging device 112 may also be associated with the item 111 while not being directly affixed to the item 111).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the connection between the device and the label upon affixing one another to enhance security.

27. 	Regarding Claim 16, Hutter and Porte disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
wherein the electronic tag and the device are electrically connected to one another upon affixing the electronic tag to the device (Bauer, [0068], While directly affixing or otherwise physically attaching the tagging device 112 to the item 111 may provide an improved degree of security, the tagging device 112 may also be associated with the item 111 while not being directly affixed to the item 111 
	 
28. 	Regarding Claim 17, Hutter and Porte disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
wherein the electronic tag comprises any of a memory device, a smart chip, a subscriber identity module card, an integrated circuit, and a flexible electrical circuit (Bauer, [0057], Electronic tags generally have one or more antenna for sending and/or receiving wireless communications, analog and/or digital electronics possibly including software to provide the sending and/or receiving functionality plus other functionality provided by the tag. The electronics may include communications electronics, data memory, sensors and control logic.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a memory, smart chip, module card and circuit within the electronic tag to enhance security features within the device. 

29. 	Regarding Claim 18, Hutter and Porte disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
wherein the electronic tag is embedded in any of the label and the packaging container (Bauer, [0072], An embodiment of the tagging device 112 is provided with reference to FIG. 2A and 2B. As shown in FIG. 2A, the tagging device may be disposed or embedded within a packaging material 202.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to embed the labels and containers with the tag to enhance security.

30. 	Regarding Claim 19, Hutter, Porte and Bauer disclose, the apparatus of claim 18, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
comprising: a first attaching element to attach the label to the packaging container (Bauer, [0004], A first attachment mechanism of the plurality of attachment mechanisms can be coupled to a first side of the enclosure,); 
a second attaching element on the electronic tag (Bauer, [0085], may be printed on a label and the label can be affixed to the attachment tag); 
and a removable release layer between the second attaching element and the packaging container, wherein removal of the release layer allows the second attaching element to affix the electronic tag to the device (Bauer, [0074], In this embodiment, the tagging device forms a layer that is coupled to a layer of packaging material 202. The packaging material is coupled to the tamper resistant adhesive 204 to indicate if an attempt to remove or otherwise alter the tagging device 112 is made. In the embodiment of FIG. 2B, the tag may be read directly since it is not embedded within the packaging material, which may provide a broader range of compounds that can be used for the packaging and/or tamper resistant materials.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include label attachments from the container and to remove layers between the elements and the containers within the tags and device to enhance security.

31. 	Regarding Claim 20, Porte and Bauer disclose, the apparatus of claim 11, 
Hutter and Porte does not explicitly disclose the following limitations that Bauer teaches:
comprising a rip cord integrated with the packaging container and surrounding any of the label and the electronic tag, wherein removal of the rip cord releases any of the label and the electronic tag from the packaging container, and alters a structure of the packaging container (Bauer, [0071], the removal of the tagging device 112 from the item 111 requires specialized tools or the breaking or damaging of the item 111. Attaching a tagging device 112 to an item 111 may include physically attaching the tagging device 112 to the item 111 so that the removal of the tagging device 112 leaves evidence that the tagging device 112 was removed (such as by using a tamper evident adhesive). Attaching a tagging device 112 to an item 111 may further include physically embedding the tagging device 112 within the item 111 such that the item 111 must be damaged or destroyed in order to remove the tagging device 112. [0073], the tamper resistant adhesive 204 may be electrically conductive such that an attempt to remove the tagging device 112 and/or packaging material 202 changes the electrical properties)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the ripped cord with the container and label of the tag and alters the structure of the container once the rip cord is removed to enhance security. 

 

Conclusion
34. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAYASA SHAAWAT/a
Examiner, Art Unit 2433

                                                                                                                                                                                                      /William J. Goodchild/Primary Examiner, Art Unit 2433